286 N.W.2d 719 (1979)
STATE of Minnesota, Respondent,
v.
Ronald DeWayne STEVENSON, Appellant.
No. 49200.
Supreme Court of Minnesota.
November 23, 1979.
C. Paul Jones, Public Defender, and Evalynn B. Welling, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Harris I. Darling, County Atty., Worthington, for respondent.
Considered and decided by the court en banc without oral argument.
PETERSON, Justice.
Defendant was found guilty by a district court jury of having committed two separate *720 acts of criminal sexual conduct in the third degree against a 15-year-old girl whom he and his wife had taken to an abandoned farmhouse, which they claimed they were leasing. The trial court sentenced defendant to two consecutive maximum terms of 5 years each. Defendant, on this appeal, challenges the sufficiency of the evidence and the propriety of multiple punishment. We affirm.
Defendant's contention that the evidence of his guilt was legally insufficient is meritless.
A closer issue, but one which we also resolve against defendant, is that raised by the contention that in sentencing him to two terms the trial court violated § 609.035, which bars multiple punishment of a defendant for multiple offenses arising from the same behavioral incident. While the offenses both involved coerced sexual intercourse with the same 15-year-old girl and both occurred in the same general place and on the same day, the offenses were separated by a period of approximately 5 hours and neither act bore any essential relationship to the other. Further, the underlying purpose of § 609.035 is to prevent punishment which is disproportionate to the culpability of the defendant. Here, we are satisfied that multiple punishment of defendant is not barred by the statute and is consistent with the purpose of the statute. See, State v. Shevchuk, 282 Minn. 182, 163 N.W.2d 772 (1968).
Affirmed.